Citation Nr: 0709643	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  98-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from March 1979 to July 1986 
and from October 1993 to March 1996.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that in pertinent part denied service connection 
for posttraumatic stress disorder (PTSD).  In March 2000 and 
in April 2004, the Board remanded the case for additional 
development.  In August 2005, the Board granted service 
connection for PTSD, but remanded the issue of entitlement to 
service connection for a separate acquired psychiatric 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 remand, the Board requested an examination 
to determine whether the veteran has, in addition to PTSD, 
another acquired psychiatric disorder.  The claims file was 
returned to the Board without the required examination.  

In August 2005, the Board granted service connection for 
PTSD.  The Board again remanded the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD, citing Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board requested again that the veteran be examined to 
determine whether the veteran has, in addition to PTSD, 
another acquired psychiatric disorder.

Inexplicably, VA's Appeals Management Center (AMC) has 
returned the case to the Board without having accomplished 
the requested psychiatric examination. Furthermore, the AMC 
has provided no explanation for why this examination was not 
accomplished.  The United States Court of Appeals for 
Veterans Claims held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Unfortunately, another remand is now required. 

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
for the remaining issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a notice that: (1) explains 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issue on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist.  The claims file should be 
made available for review of the 
pertinent evidence.  The psychiatrist 
should examine the veteran and answer the 
following:

I.  Does the veteran have any Axis I 
mental disorder other than PTSD?

II.  For each mental disorder found 
other than PTSD, is it at least as 
likely as not (50 percent or greater 
probability) that this mental 
disorder had its onset in service?  

III.  If the answer above is "no" 
then for each mental disorder found 
other than PTSD, is it at least as 
likely as not that PTSD or other 
service-connected disability has 
caused or aggravated this mental 
disorder?  At the time of this 
writing, service connection is in 
effect for PTSD, migraine headaches, 
hypertension, and cardiomyopathy.

IV.  The psychiatrist should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the psychiatrist 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




